DETAILED ACTION
Vacuum Cleaner 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasiak (US 8973196B2) in view of Stolle (EP1815777A1).
	Regarding claim 12, Tomasiak discloses a portable vacuum cleaner assembly (vacuum appliance system 10, figure 1) discloses that includes a housing (housing 12, figure 1) including a storage space (accessory drawers 19a and 19b, figure 1), a lid (lid 20, figure 1) coupled to the housing, the lid moveable between an open position, in which access to the storage space is provided and a closed position, in which access to the storage space is blocked (col 5 lines 10 -15), a handle (handle assembly 13, figure 1) coupled to the housing, a suction source supported in the housing (col 7 lines 2-5, M; figure 3), a debris collection chamber (collection drum 156, figure 3) in fluid communication with the suction source , that is configured to provide power to the suction source (power actuating switch 28, col 5 lines 30-31 provides power to motor), and a hose port (air inlet 26, col 5 lines 25-27) on the housing, the hose port in fluid communication with the suction source. 
Tomasiak fails to explicitly disclose a battery receptacle with battery pack and a second portable vacuum where the housing is second size that is greater than the first size, and wherein the first portable vacuum is configured to be stacked upon the second portable vacuum.
Stolle discloses a battery receptacle with battery pack within a vacuum cleaner (batteries 31, figure 2) and two vacuum cleaners where the housing of second vacuum cleaner (vacuum cleaner 11, figure 1) is greater than the housing of first vacuum cleaner (hand vacuum cleaner 12, figure 1), where the first vacuum configured to be stacked upon the second vacuum.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Tomasiak to include the teachings of Stolle where the Tomasiak has a battery receptacle with a battery pack, and an additional vacuum cleaner where the size of the vacuum cleaner’s housing is smaller and is configured to be stacked upon another vacuum cleaner. This modification would allow a vacuum cleaner to be rechargeable, and allow an end user include a vacuum cleaner that can used to be able to reach wider range of places that a vacuum cleaner with a bigger housing may not be able to reach.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tomasiak (US 8973196B2) in view of Stolle (EP1815777A1) as applied to claim 12 above, and further in view of Dehen et al (DE 102015005865 A1).
	 Regarding claim 13, Tomasiak as modified by Stolle fails to teach the housing of the first portable vacuum cleaner has a first length and a first width, and the housing of the second portable vacuum cleaner has a second length and a second width, and wherein one of the first length and first width is substantially equal to one of the second length and the second width.
However, Dehen teaches portable vacuum cleaners where one of the first length and first width is substantially equal to one of the second length and second width (see figure 5).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Tomasiak so that one of the first length and first width is substantially equal to one of the second length and second width. This modification would ensure that the portable vacuum cleaners don’t topple over when stacked on each other. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasiak (US 8973196B2) in view of Stolle (EP1815777A1) and further in view of Dehen et al (DE 102015005865A1 A1) and Kent (US4934017A).
Regarding claim 14, Tomasiak as modified by Stolle and Dehen teaches the same limitations stated above, but fails to disclose a third portable vacuum that has third size that is greater than the second size.
Regarding claim 14, Kent teaches a modular vacuum cleaning system where the system’s housing size can be modified (see figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Tomasiak vacuum cleaner assembly to include an additional vacuum cleaner where housing has been modified. This modification increases versatility of vacuum cleaner. Additionally, a mere duplication of essential working part of device involves only routine skill in the art.
Regarding claim 15, modified Tomasiak teaches a portable vacuum cleaner assembly that has two portable vacuum cleaners that each have a housing. Each housing has a length and a width, and where one of the lengths and width is substantially equal to another. (see figure 5 of Dehen).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasiak (US 8973196B2) in view of Stolle (EP1815777A1) and further in view of Dehen et al (DE 102015005865A1 A1) and Kent (US4934017A) as applied to claim 15 above, and further in view of Bearup et al. (US 10869586 B2).
Regarding claim 16 modified Tomasiak teaches handle assembly can be created in various different forms known in the art (see Tomasiak col 5 lines 55-61).
However, modified Tomasiak fails to explicitly disclose a telescoping handle. 
Bearup discloses a handle assembly for portable vacuum where the handle is a telescoping handle (col 6 lines 9-15).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Tomasiak vacuum cleaner assembly to include a telescoping handle assembly. This modification would allow for an end user to be able adjust the handle to be used for people of different heights. 
Regarding claim 17 modified Tomasiak teaches portable vacuum cleaner where it has a first battery receptacle and second battery receptacle (see Stolle batteries 930, 938, figure 9)
Regarding claim 18, modified Tomasiak teaches a hose can be connected to the hose port on a portable vacuum cleaner (see Tomasiak air inlet 26, col 5 lines 25-27).
Regarding claim 19, modified Tomasiak teaches a portable vacuum cleaner system can include various additions, and one of those additions can be retaining means for holding hoses in storage position. (see Tomasiak col 5 lines 61-65).
Regarding claim 20, modified Tomasiak teaches an actuator on to control operation of vacuum cleaner (see Stolle see switch 33, figure 3; para 0022 of translated document)
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (KR100762328 B1 Downham et al. (US6122796A ) teaches a vacuum cleaner with a primary cleaner and auxiliary cleaner of two different sizes where one of the cleaners is stacked on top.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723